[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
The appellant, on appeal from his adjudication, pursuant to R.C. Chapter 2950, as a sexual predator, advances a single assignment of error, in which he challenges the balance struck by the common pleas court in weighing the evidence adduced at his sexual-predator hearing. We overrule the assignment of error upon our determination that the court had before it competent and credible evidence to support the appellant's adjudication as a sexual predator. See, e.g., State v. Wilkerson (Aug. 25, 2000), Hamilton App. No. C-990899, unreported; State v. Hart (Mar. 24, 2000), Hamilton App. No. C-990541, unreported.
Therefore, we affirm the judgment of the common pleas court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Sundermann and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.